Citation Nr: 1521252	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  11-00 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for generalized anxiety disorder associated with human immunodeficiency virus (HIV).

2.  Entitlement to an initial compensable disability rating for HIV prior to January 4, 2010.

3.  Entitlement to an initial disability rating in excess of 30 percent for HIV after January 4, 2010.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to January 4, 2010.

5.  Entitlement to TDIU on a schedular basis after January 4, 2010


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran had active service from January 1980 to April 1990.

These claims come before the Board of Veterans' Appeals (Board) on appeal of December 2007, June 2008, June 2009, June 2010, and October 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Houston, Texas.

With respect to the Veteran's claim for a higher rating for HIV, service connection was established for this disability, as 0 percent disabling, in a December 2007 rating decision.  However, in June 2008, the RO later came into possession of new and material private treatment records from Oncol Theraputics within one year from the initial December 2007 rating decision and a subsequent June 2008 rating decision.  See 38 C.F.R. § 3.156(b) (2014); June 2008 rating decision (noting "We made two requests to Oncol' Therapeutics; however they have not responded. We have no additional medical for a rating decision.").  Following the receipt of this new evidence received in June 2008 from Oncol Theraputics, a June 2009 rating decision was issued, and the Veteran then filed a timely notice of disagreement.  Thus, this matter is appropriately considered an "initial rating claim" stemming from his original claim for service connection for HIV pursuant to Fenderson v. West, 12 Vet. App. 119 (1999).

With regard to the appellate claims listed above for TDIU, the U.S. Court of Appeals for Veterans Claims (CAVC) has held that "a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or . . . as part of a claim for increased compensation."  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In a February 2010 statement, the Veteran expressly contended that, since he filed in increased rating claim for HIV in 2007, "I have been mentally and physically incapable of functioning in a work environment for more than 2-3 hours at one time."  In January 2011, he explained that the symptoms of his generalized anxiety disorder and HIV, including "severe insomnia, constant diarrhea, inability to concentrate, etc[.] make it nearly impossible to maintain substantial gainful employment" and contended that he met the financial requirements needed for marginal employment.  As such, the issue of entitlement to TDIU is appropriately considered as part and parcel of the Veteran's underlying increased rating claims for HIV and generalized anxiety disorder.  In fact, the RO also listed it as an appellate issue in the October 2013 supplemental statement of the case.

The issues of entitlement to higher initial ratings for generalized anxiety disorder and HIV, as well as entitlement to TDIU prior to January 4, 2010, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From January 4, 2010, the Veteran's service-connected disabilities of HIV (rated as 30 percent disabling) and of generalized anxiety disorder associated with HIV (rated as 50 percent disabling) have resulted in a combined 70 percent disability rating.  

2.  From January 4, 2010, the Veteran has been only marginally employed, and thus unable to secure and maintain substantially gainful employment, due solely to the effects of his service-connected disabilities of generalized anxiety disorder and HIV.


(CONTINUED ON THE NEXT PAGE)
CONCLUSION OF LAW

From January 4, 2010, the criteria for entitlement to a TDIU on a schedular basis have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The decision below constitutes a full grant of the benefits for TDIU after January 4, 2010.  Therefore, to the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of this claim given the favorable nature of the Board's decision.

II.  Entitlement to TDIU after January 4, 2010

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2014).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2014).  A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).

In Faust v. West, 13 Vet. App. 342 (2000), the U.S. Court of Appeals for Veterans Claims defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether his or her service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  Further, in determining whether the Veteran is entitled to a TDIU rating, neither non-service-connected disabilities nor advancing age may be considered.  38 C.F.R. § 4.19 (2014).

In the present case, for the time period on appeal since January 4, 2010, the Veteran meets the threshold minimum percentage criteria in 38 C.F.R. § 4.16(a) for consideration of TDIU on a schedular basis.  His generalized anxiety disorder associated with HIV has been rated as 50 percent disabling, and his HIV has been rated 30 percent disabling, for a combined disability evaluation of 70 percent since January 4, 2010.

After carefully reviewing the entire claims file, the Board finds that a grant of TDIU on a schedular basis is warranted because the evidence demonstrates that he has been only marginally employed, and thus unable to secure and maintain substantially gainful employment, due solely to the effects of his service-connected disabilities of generalized anxiety disorder and HIV.  Here, although not legally binding on VA, the Board finds persuasive a November 2012 determination by the Social Security Administration (SSA) that determined that the Veteran became disabled on April 2012 as a result of a primary diagnosis of "Anxiety Related Disorders" and a secondary diagnosis of HIV.  This evidence, along with narrative discussion of the SSA Medical Consultant's Review, which found that the Veteran is "not able to sustain a typical work day on a sustained basis," sufficiently demonstrates that his two service-connected disabilities of generalized anxiety disorder and HIV have sufficiently rendered him unable to secure or follow a substantially gainful occupation at least as early as April 2012. 

In looking to the time period prior to April 2012, the Veteran described in early 2010 how symptoms attributed to his disabilities impacted his ability to work more two to three hours at a time.  See February 2010 statement.  The Board finds it significant that, in 2010 and 2011, the Veteran reported that his gross earnings of less than $10,000.  See January 2011 statement.  He submitted tax returns from demonstrating that he earned $10,002 in wages, salaries, and tips in 2010, and only $8,010 in 2011.  What is more, the Veteran explained that he has only been able to work as a bartender in an establishment owned by a friend, suggesting that the employment he did have was in a sheltered, or protected, work environment.  See, e.g. November 2013 VA examination report ("After [the Veteran] got out of prison in 2010, he went to work as a bartender, at a friend's bar.") (emphasis added).  

Marginal employment shall not be considered substantially gainful employment. For purposes of TDIU, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  [The Board parenthetically notes that the poverty threshold for an individual under age 65, as determined by the federal government, has ranged from $11,369 in 2009 to $12,316 in 2014.  See U.S. Census Bureau website for additional details (for example, 2010 poverty levels are found at http://www.census.gov/hhes/www/poverty/data/threshld/thresh10.html).]  Marginal employment may also be held to exist, on a facts found basis-including but not limited to employment in a protected environment such as a family business or sheltered workshop-when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).  



In light of the above evidence demonstrating income levels below the poverty threshold and evidence suggesting sheltered employment as a bartender at a friend's establishment, the Board determines that the Veteran was no more than marginally employed throughout the appeal period beginning January 4, 2010.  

Having resolved doubt in the Veteran's favor, the Board finds that it has been sufficiently demonstrated that he has been only marginally employed and otherwise  unable to secure or follow a substantially gainful occupation solely as a result of his service-connected disabilities from January 4, 2010.  Accordingly, TDIU on a schedular basis from January 4, 2010, is granted.


ORDER

From January 4, 2010, TDIU on a schedular basis is granted, subject to the law and regulations governing the award of monetary benefits.


REMAND

With regard to the remaining issues on appeal, a remand is necessary for additional development.  

As an initial matter, the Board notes that there are outstanding potentially relevant federal records that have not been obtained.  Specifically, the Veteran advised VA that he was incarcerated at a Federal Detention Center (FDC) in Houston, Texas, from January 2008 until October 2009.  See October 2008 statement (stating that "[i]f it will help your process, I can have copies of my medical records sent from here to supplement the records I already sent you from my private physician"); see also February 2010 statement (discussing how the Bureau of Prisons refused to pay for his medications for HIV-related depression while incarcerated).  However, no efforts have been taken to obtain Bureau of Prison records from January 2008 through his release in October 2009.  Because it is "essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history" under 38 C.F.R. § 4.1, these potentially relevant records must be obtained.  Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010).

Furthermore, for the time period prior to January 4, 2010, the Veteran currently does not qualify for schedular consideration of TDIU under § 4.16(a).  Accordingly, the Board must consider whether he is entitled to TDIU on an extraschedular basis under § 4.16(b) prior to January 4, 2010, if his disabilities do not exceed the limits set forth by regulation under § 4.16(a).  Importantly, however, the Board may not assign an extraschedular rating in the first instance.  Thus, upon remand, if the Veteran's disabilities are determined not to meet the schedular criteria, the AOJ must first refer the issue of entitlement to TDIU on extraschedular basis prior to January 4, 2010, to the Director of Compensation and Pension Service so that the Board may later proceed to enter a final appellate decision on extraschedular entitlement.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain treatment records from the FDC in Houston, Texas, U.S. Bureau of Prisons, from January 2008 through October 2009. 

2.  If the Veteran's service-connected disabilities do not meet the schedular criteria set forth under 38 C.F.R. 
§ 4.16(a) prior to January 4, 2010, consider referring this matter to the Director of Compensation and Pension Service pursuant to the provisions of 38 C.F.R. § 4.16(b) for consideration of whether an extraschedular rating on the basis of TDIU is warranted prior to January 4, 2010.

3.  Thereafter, readjudicate the issues of entitlement to an initial disability rating in excess of 50 percent for generalized anxiety disorder; entitlement to an initial compensable disability rating for HIV prior to January 4, 2010; entitlement to an initial disability rating in excess of 30 percent for HIV after January 4, 2010; and entitlement to TDIU prior to January 4, 2010.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


